Citation Nr: 1732351	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-02 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for hearing loss. 

2. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to May 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

The record shows that the RO assigned the Veteran a temporary total evaluation for PTSD after it was shown he was hospitalized from March 22, 2012 through May 31, 2012 and March 4, 2013 through April 30, 2013.  As those periods represent a full grant, they are not under consideration for an increased rating. 

In the June 2012 substantive appeal, the Veteran requested a travel board hearing.  That hearing was held in June 2013 by a Veteran's Law Judge (VLJ).  Because that VLJ is no longer with the Board, the Veteran was offered another hearing to be conducted by the undersigned, but in April 2017 he declined an additional hearing.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  A transcript of that hearing is associated with the record. 

The Board previously remanded these claims in January 2014 to obtain a new examination for PTSD and for his hearing loss.  Those examinations were completed in March 2014. 

FINDINGS OF FACT

1. The Veteran's hearing loss is shown by the record to be causally related to his service. 

2. The Veteran's PTSD has manifested in occupational and social impairment due to symptoms of depression and anxiety with difficulty in establishing and maintaining effective work and social relationships, but has not manifested in most areas of his life.
CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  

2. A rating in excess of 50 percent is not warranted for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code 9411 (2016).


REASONS OR BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims for service connection and increased rating.  

The notice requirements have been met.  VA's duty to notify was satisfied by letters dated September 2010 and June 2013.  See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Those letters notified the Veteran of the information needed to substantiate and complete his service connection claim, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in March 2011, March 2014, and October 2016.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's PTSD and hearing loss in the examinations are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matters of increased rating and service connection, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Service Connection for Hearing Loss

In an October 2016 VA examination, the Veteran was diagnosed with hearing loss in both right and left ear at levels that qualify as a disability under VA regulations.  38 C.F.R. § 3.385.  The examiner opined that the Veteran's hearing loss was at least as likely as not caused by or a result of an injury in service because "the Veteran's MOS as infantryman has a high probability of noise exposure.  The Veteran reported military noise exposure to artillery and grenades.  Prolonged and excessive noise exposure is known to cause acoustic trauma."  Accordingly, the Veteran has met all the requirements for service connection for hearing loss.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (establishing criteria for service connection).


Increased Rating for PTSD

Legal Criteria

Under diagnostic code (DC) 9411, PTSD is rated 50 percent when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Code 9411.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not limited to those symptoms listed in the General Formula.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  While the GAF scale was removed from the more recent DSM-V, the GAF score and interpretations of the score are important considerations in the rating of a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995); See DSM-V, Introduction, The Multiaxial System (2013).  VA implemented DSM-V, effective August 4, 2014, and determined that DSM-V applies to claims certified to the Board on and after August 4, 2014.  See Definition of Psychosis for Certain VA Purposes,79 Fed. Reg. 45,093-94 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board in June 2012, the DSM-IV is applicable to this case.

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, and that the examinee suffers no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Factual Background

In September 2010 correspondence, the Veteran's spouse stated that the Veteran had experienced feelings of alienation and depression after his time in service.  She described how his symptoms developed over the course of the many years of their marriage and shared personal stories of how the Veteran's depression and anxiety affected his day-to-day life.  She noted that despite his symptoms he had several personal accomplishments, including running as a candidate for positions in public office.

In October 2010 VA treatment records, the Veteran reported mild depression and anxiety.  The examiner noted that the Veteran's judgement was adequate and that the Veteran denied homicidal or suicidal ideations.  The Veteran's GAF score was assessed at 60. 

In a March 2011 VA examination, the Veteran stated that he was experiencing intrusive thoughts, flashbacks, hypervigilance, irritability, and sleep problems.  The Veteran indicated that because of his symptoms he had "got into fights" and "become socially isolated."  The examiner noted that the Veteran did not indicate a history of suicide attempts and did not have difficulty performing activities of daily living.  The examiner opined that the symptoms were "severe" and affected his daily functioning.  His GAF score was assessed at 60.  

VA treatment records show that the Veteran was admitted to a psychological rehabilitation program in March 2012 and 2013 and was discharged from those programs in May 2012 and 2013 respectively.  During this period, including his period in rehabilitation, the Veteran reported depression, anxiety, irritability, and low motivation.  In April 2012 while he was in the rehabilitation program, the Veteran's GAF score was assessed at 49.  In August 2012 VA treatment records, the psychologist noted that the Veteran was "mildly depressed with underlying anxiety."  The examiner noted that the Veteran was oriented to person, place, time, and situation and denied suicidal or homicidal ideations.  His GAF score in August 2012 was assessed at 60.  

In April 2013, the Veteran was discharged from rehabilitation.  At that time, he reported no psychotic or manic symptoms, but stated that he had continuing anxiety and depressive symptoms.  In VA treatment records dated June through August 2013, the Veteran reported depression, difficulty sleeping, and low motivation.  He reported that he participated in local charities, but otherwise lived in isolation.  In VA treatment records dated September 2013, the Veteran denied suicidal or homicidal ideation. 

In a hearing held in June 2013, the Veteran reported that he had been hospitalized twice for his PTSD, referring to his rehabilitation programs.  He reported that he regularly attended group therapy during and after his rehabilitation.  The Veteran reported that he was depressed, anxious, and often isolated.  He reported that he occasionally worked for charity, but that he did not often interact with people.  He reported that his PTSD had worsened since his last examination in March 2011.  He said that since that time he had begun to cry more often, didn't go to church, and was more isolated. 

In an examination dated March 2014, the examiner noted that the Veteran's PTSD caused "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation."  The Veteran reported that his marriage with his wife was "fair."  The Veteran denied any personal friends, but stated that he was involved in several social clubs and groups, including several volunteer and charity programs.  He reported that he could complete most of his activities of daily living by himself.  The Veteran endorsed symptoms of depression, social withdrawal, crying spells, and feelings of worthlessness.  The examiner noted that the Veteran had "fleeting thoughts of suicide, but denied plans, means, or intent."  At this time, the examiner noted that the Veteran's GAF score was 65. 

In April 2014, the Veteran wrote that his PTSD symptoms had made it difficult for him in the work place, noting that his abrasive attitude often caused problems.  In May 2015, the Veteran stated that his PTSD had worsened after participating in a program that was intended to help alleviate his PTSD symptoms by allowing him to return to Vietnam. 

In correspondence dated April 2016, the Veteran described how his condition had worsened.  He described how group therapy had helped him cope with the symptoms of his disability, but that most of his "major impairments" were still there.  

In correspondence dated June 2016, the Veteran's wife described how the Veteran's PTSD had affected his ability to maintain full time employment.  She said that when the Veteran's "emotions are intact, he works efficiently and happily and gets along with everyone."  

In an October 2016 VA examination, the examiner noted that the Veteran suffered from PTSD that was "often co-morbid with alcohol use disorder."  In summarizing the occupational and social impairment, the examiner noted that the Veteran had impairment that caused "reduced reliability and productivity."  The examiner noted that the Veteran had been married for forty-five years and that he often listened to music for personal enjoyment.  Socially, the Veteran described himself as a "loner" noting that he did not want to make friends.  The Veteran reported that he worked in several different jobs over the years before retiring.  

The examiner noted that the Veteran had recurrent, involuntary, and intrusive distressing memories of traumatic events.  The Veteran endorsed symptoms of depressed mood, anxiety, suicidal ideation, hypervigilance, exaggerated startled response, and had feelings of detachment or estrangement from others.  The examiner noted that the Veteran's symptoms negatively impacted his motivation in work environments.  



Analysis

The Veteran believes that his PTSD symptoms meet the criteria for an evaluation in excess of 50 percent.  After reviewing the record, the Board cannot find that his symptoms warrant a higher evaluation for the period on appeal.  

While the Veteran's PTSD has caused him difficulties in some areas of his life, his disability has not manifested in most areas of his life or caused symptoms as severe as obsessional rituals which interfere with routine activities, illogical or obscure speech or activity, or near-continuous panic affecting the ability to function independently.  Throughout the period on appeal, the Veteran's judgment and thinking have been assessed as logical and normal, he has not reported poor impulse control, spatial disorientation, or comparable symptoms, and examiners have noted that he is able to function independently and carry out his own daily tasks.  Nor has he reported any other symptoms comparable in severity to those listed in the criteria for the 70% disability rating.

While he has described some social isolation, his correspondence and VA examination have shown that the Veteran is still able to establish and maintain effective relationships.  He has reported a functioning relationship with his wife and over the period on appeal has shown ability to work within various social groups and charities.  He also regularly participated in group therapy, which assisted his ability to cope with his symptoms.  

Additionally, he has not shown any cognitive impairment in his ability to judge or think appropriately due to his PTSD symptoms.  In all of his VA examinations, the Veteran was assessed to be oriented to time and place, follow a logical train of thought, and not endorse obscure or irrelevant thought processes.  Examiners have found that the Veteran is able to handle his daily activities without assistance.  Examiners have also noted that the Veteran is able to maintain his personal appearance and hygiene.  While he described occupational difficulties working in social settings, he was able to work until his retirement and even ran for public office as reported by his wife.  

As an example of the severity of some of his symptoms, while the Veteran has reported suicidal ideation at different points in his treatment, those thoughts have been described as "fleeting" and without "plans, means, or intent."  The few times he has reported thoughts of suicide, the record also shows for the majority of his treatment, he has not reported homicidal or suicidal ideation.  While suicidal ideation is one example of the type of symptoms warranting a 70 percent evaluation, the Board finds that, as described and explained above, the Veteran's entire disability picture still most approximates a 50 percent evaluation.  38 C.F.R. § 4.130 38 C.F.R. § 4.130, Code 9411.  In addition, although the Veteran has reported deepening depression and anxiety, the evidence indicates that those symptoms have not affected his ability to function independently or appropriately and have not affected most areas of his life (to include judgment or thinking).  

Looking to the history of the Veteran's GAF score evaluation, the lowest score he ever had was 49 while he was participating in the rehabilitation program.  However, as previously stated, the rehabilitation period is not under appeal because the Veteran already has a full grant during this time.  GAF assessments after his rehabilitation period were consistently 60 or above.  This suggests that the Veteran's symptoms were mild and reflects that he was functioning well and had some meaningful interpersonal relationships.  These GAF score considerations support the finding that the Veteran's symptoms do not warrant a higher evaluation.  Richard, 9 Vet. App.at 267.

The preponderance of the evidence is against the claim for an increased rating and, accordingly, the doctrine of equipoise (the "benefit of the doubt") does not apply.  

The Board notes that this decision does not leave the Veteran without recourse.  If the service-connected disability should worsen in the future, the Veteran is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.

The Board is grateful to the Veteran for his honorable service.  


ORDER

Entitlement to service connection for hearing loss is granted. 

Entitlement to a disability rating in excess of 50 percent for PTSD is denied. 





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


